UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-8108


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

ALBERT RANDOLPH, a/k/a Spo,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:01-cr-00304-JRS-11)


Submitted:   April 18, 2013                 Decided:   April 22, 2013


Before WILKINSON, GREGORY, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Albert Randolph, Appellant Pro Se. Peter Sinclair Duffy,
Robert E. Trono, Assistant United States Attorneys, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Albert     Randolph       appeals       from     the   district      court’s

order   denying      his    motion     for       sentencing     transcripts.          The

district     court’s       order   was   entered        on    November     26,    2012.

However,     on   January      22,     2013,      the   district       court     granted

Randolph’s    subsequent       motion    for      sentencing       transcripts.        As

Randolph has already received the relief he seeks, we dismiss

the appeal as moot.            We deny Randolph’s motion to vacate his

conviction and sentence.             We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the     court     and      argument     would    not     aid   the

decisional process.



                                                                               DISMISSED




                                             2